NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1553
                                      ___________

                        JULIO ALBERTO GARCIA VASQUEZ,
                                              Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                           Respondent

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A073-638-752)
                     Immigration Judge: Honorable Henry S. Dogin
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 2, 2011

        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed March 3, 2011)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Before us is a petition for review of an order of the Board of Immigration Appeals

(“BIA”) affirming the denial of Petitioner‟s application for cancellation of removal. We

conclude that we lack jurisdiction to consider Petitioner‟s challenge to the agency‟s
discretionary determination regarding his claim of hardship.

                                             I.

       Julio Alberto Garcia Vasquez, a native and citizen of Guatemala, entered the

United States without inspection in 1994. Vasquez conceded removability in a hearing

before an Immigration Judge (“IJ”) in 2008, but sought cancellation of removal based on

hardship to his young son. He testified that he supported the boy and the boy‟s mother,

who are both United States citizens. Administrative Record (“AR”) at 142-43. He also

testified that the child‟s mother worked full-time, his son was in good health, the boy‟s

maternal grandmother helped care for him, and his son would remain with his mother in

the United States if Vasquez were removed to Guatemala. AR at 146-51. The IJ denied

the request for cancellation of removal, concluding that Vasquez had not met “anything

remotely resembling the standard of exceptional and extremely unusual hardship.” AR at

92. Although he acknowledged the emotional hardship of leaving a son behind, the IJ

noted that that was not enough to meet the standard. AR at 93. The BIA affirmed this

decision, and Vasquez filed a timely petition for review. On appeal, Vasquez challenges

the IJ‟s hardship determination.

                                            II.

       An alien who is removable from the United States is eligible for cancellation of

removal if he can show, among other things, “that removal would result in exceptional

and extremely unusual hardship to the alien‟s spouse, parent, or child, who is a citizen of

the United States or an alien lawfully admitted for permanent residence.” 8 U.S.C.
                                             2
§ 1229b(b)(1)(D). In this case, the IJ determined that Vasquez failed to establish

“exceptional and extremely unusual hardship” to his young son. We do not have

jurisdiction to review certain discretionary decisions under the Immigration and

Nationality Act. See 8 U.S.C. § 1252(a)(2)(B)(i). This includes the decision whether an

alien meets the hardship requirement in § 1229b. See Mendez-Moranchel v. Ashcroft,

338 F.3d 176, 179 (3d Cir. 2003). We may, however, review “constitutional claims or

questions of law.” 8 U.S.C. § 1252(a)(2)(D). Vasquez contends that his appeal is based

on questions of law. We disagree.

       Vasquez claims that the IJ‟s decision deprives his son “of his due process and

constitutional rights to receive medical and special services because of his hearing

problems.” Pet. Br. at 4. But he presents no argument or legal authority in support of

this claim. The assertion of a due process violation, standing alone, is insubstantial and

does not amount to a colorable constitutional claim. See Pareja v. Att‟y Gen., 615 F.3d

180, 186 (3d Cir. 2010) (explaining that jurisdiction under § 1252(a)(2)(D) is limited to

“colorable” claims, and that a claim is not colorable if it is “wholly insubstantial and

frivolous”). As we have stated, “a party may not dress up a claim with legal clothing to

invoke this Court‟s jurisdiction.” Id. at 187. Furthermore, there is no basis in the record

for this claim. Although his brief states that Vasquez based his cancellation of removal

application on his son Michael‟s hearing problems and provided supporting

documentation, Pet. Br. at 2, there is no documentation for the claim in the record and no

testimony regarding hearing problems. On the contrary, Vasquez testified that his son –
                                              3
named Jeffrey, not Michael – was in good health. Therefore, the claim appears to be

wholly insubstantial and frivolous, and we lack jurisdiction to review it.

       Vasquez also claims that the IJ failed to follow BIA precedent when conducting

the hardship evaluation because he failed to consider the hardship factors in the

aggregate. Pet. Br. at 4-6. He further argues that the IJ engaged in mere speculation

when he concluded that the loss of economic support from Vasquez would be offset by

the mother‟s return to the workforce after she completed her education. Id. at 6.

Although Vasquez asserts that the IJ misapplied a legal standard, his claim actually

challenges the weight the IJ accorded the economic hardship factor. We have previously

held that claims like these, i.e., claims that an IJ ignored factors or failed to evaluate them

in the aggregate, do not raise questions of law and “amount to nothing more than

„quarrels over the exercise of discretion.‟” See Cospito v. Att‟y Gen., 539 F.3d 166, 170

(3d Cir. 2008) (citation omitted). Because Vasquez‟ claim involves only the IJ‟s

discretionary decision regarding hardship, we do not have jurisdiction to review it.

       Finally, we note that Vasquez did not raise on appeal to the BIA his due process

claim or his claim that the IJ failed to consider the hardship factors in the aggregate. This

failure to exhaust administrative remedies is yet another basis for finding that we lack

jurisdiction to review Vasquez‟ petition. See 8 U.S.C. § 1252(d)(1); Abdulrahman v.

Ashcroft, 330 F.3d 587, 594-95 (3d Cir. 2003).

       Accordingly, we will dismiss Vasquez‟ petition for review.


                                               4